DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-14, filed December 17, 2020, with respect to the rejection of claim 4, now partially incorporated into claims 1, 16, 23, 24, 25, 40, 47 and 48 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al. (US 2018/0160443).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 9-10, 13, 16-19, 21, 23-29, 33-34, 37, 40-43, 45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2015/0078224, Xiong-1 hereafter) and Tang et al. (US 2018/0160443, Tang hereafter).
RE claims 1, 23, 25, and 47, Xiong-1 discloses a method for wireless communication at a user equipment; apparatuses for wireless communication; and non-transitory computer readable medium storing code for wireless communication (Figures 4-5 and paragraphs 40-45), the code comprising instructions executable by a processor to: receive, from a base station, a message comprising a scheduling request (SR) repetition parameter for a user equipment (UE), the SR repetition parameter being UE-specific (Paragraphs 40-45 and figures 4-5 discloses that a UE is configured by a eNodeB to transmit data, such as a scheduling request, over a PUCCH at a “predefined level of repetition”. This “level of repetition” is further illustrated by figure 4 wherein UEs are individually allocated a starting PUCCH subframe for an SR opportunities as well as the duration/number of repetition. Paragraph 20-21 further establishes the repetition is in terms of subframe and that ‘n’ subframes corresponds to the number of repetitions. Thus in figure 4, each of UEs 0 and 1 in Embodiment A are configured with 4 repetitions starting in offset subframes. However, as stated in paragraph 42, “While UE 0 and UE 1 are depicted here as being at the same repetition level, it will be appreciated that this is merely for illustration and the repetition level between UE 0 and UE 1 may vary in a similar manner to that described in reference to FIG. 6 below”. See further paragraphs 51-58. The repetition level configured for a UE may be selected to achieve an enhanced coverage target for the UE. An enhanced coverage target, as used herein, may refer to a desired signal gain.); and transmit a repetition of an SR to the base station based at least in part on the received SR repetition parameter (Figure 5 at least discloses the eNodeB determines both the PUCCH resource and repetition level for a given UE and transmits this information to the UE via and identifier. See further paragraphs 46-47 and 56-58)
Xiong-1 does not explicitly disclose wherein the SR repetition parameter is indicative of a starting symbol period to begin transmitting a repetition of an SR.
However, Tang teaches wherein the SR repetition parameter is indicative of a starting symbol period to begin transmitting a repetition of an SR (Claim 13 of Tang teaches a base station sends UE specific DCI to a UE comprising symbol information corresponding to the shared symbol in the uplink contention resource, and a quantity and a starting location of a resource block occupied by the uplink contention resource, and the extension field comprises symbol information for indicating the SR symbol. As such tang teaches UE specific DCI which contains the symbol and resources allocated for a UE scheduling request) 

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 26, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Note that Xiong-1 further discloses wherein the SR repetition parameter is indicative of an SR repetition number indicating a maximum number of SR repetitions (Paragraph 20-21).
RE claims 3 and 27, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Note that Xiong-1 further discloses wherein the SR repetition parameter is indicative of an SR repetition periodicity (Paragraphs 46-47 and 56-58).
RE claims 4 and 28, Xiong-1 in view of Tang discloses the method of claim 3 and apparatus of claim 27 as set forth above. Note that Xiong-1 further discloses the starting symbol period being based at least in part on the SR repetition periodicity (Paragraphs 46-47 and 56-58).
RE claims 5 and 29, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Note that Xiong-1 further discloses wherein the SR repetition parameter comprises an index of an SR repetition configuration for the UE (Paragraph 46-47 and 56-58, “configuration index”).
RE claims 9 and 33, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Note that Xiong-1 further discloses wherein the SR repetition parameter is indicative of an SR resource allocation, wherein the repetition of the SR is transmitted on a set of time-frequency resources in accordance with the SR resource allocation (Figure 4)
RE claims 10 and 34, Xiong-1 in view of Tang discloses the method of claim 9 and apparatus of claim 33 as set forth above. Note that Xiong-1 further discloses wherein the SR resource allocation is indicative of transmitting the repetition of the SR using a hopping pattern, or a same symbol period, or multiple symbol periods, or cyclic shifts in a single resource block, different radio frequency bands, or any combination thereof (Figure 4, the configurations as show may be that each UE is allocated a separate PUCCH frequency resource, share a frequency resource and are configured with various periodicity such as repetitions occurring in consecutive subframes or once every n subframes. This is thereby a disclosure of at least “different radio frequency bands”).
RE claims 13 and 37, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Note that Xiong-1 further discloses wherein transmitting the repetition of the SR comprises: transmitting the repetition of the SR in multiple slots or subframes (Paragraphs 20-21 and Figure 4).
RE claims 16, 24, 40 and 48, Xiong-1 discloses a method for wireless communication at a base station; apparatuses for wireless communication; and non-transitory computer readable medium storing code for wireless communication (Figures 4-5 and paragraphs 40-45), the code comprising instructions executable by a processor to: generate a scheduling request (SR) repetition parameter for a UE (Paragraphs 40-45 and figures 4-5 discloses that a UE is configured by a eNodeB to transmit data, such as a scheduling request, over a PUCCH at a “predefined level of repetition”. This “level of repetition” is further illustrated by figure 4 wherein UEs are individually allocated a starting PUCCH subframe for an SR opportunities as well as the duration/number of repetition. Paragraph 20-21 further establishes the repetition is in terms of subframe and that ‘n’ subframes corresponds to the number of repetitions. Thus in figure 4, each of UEs 0 and 1 in Embodiment A are configured with 4 repetitions starting in offset subframes. However, as stated in paragraph 42, “While UE 0 and UE 1 are depicted here as being at the same repetition level, it will be appreciated that this is merely for illustration and the repetition level between UE 0 and UE 1 may vary in a similar manner to that described in reference to FIG. 6 below”. See further paragraphs 51-58. The repetition level configured for a UE may be selected to achieve an enhanced coverage target for the UE. An enhanced coverage target, as used herein, may refer to a desired signal gain.); and transmit the SR repetition parameter to the UE (Figure 5 at least discloses the eNodeB determines both the PUCCH resource and repetition level for a given UE and transmits this information to the UE via and identifier. See further paragraphs 46-47 and 56-58). 

However, Tang teaches wherein the SR repetition parameter is indicative of a starting symbol period to begin transmitting a repetition of an SR (Claim 13 of Tang teaches a base station sends UE specific DCI to a UE comprising symbol information corresponding to the shared symbol in the uplink contention resource, and a quantity and a starting location of a resource block occupied by the uplink contention resource, and the extension field comprises symbol information for indicating the SR symbol. As such tang teaches UE specific DCI which contains the symbol and resources allocated for a UE scheduling request) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Xiong-1 with the teachings of Tang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. In this case application of an existing DCI signaling method in order to convey the “level of repetition“ parameter already disclosed by Xiong-1.
RE claims 17 and 41, Xiong-1 in view of Tang discloses the method of claim 16 and apparatus of claim 40 as set forth above. Note that Xiong-1 further discloses determining an SR repetition number indicating a maximum number of SR repetitions by the UE, wherein the SR repetition parameter is indicative of the SR repetition number (Paragraph 20-21).
RE claims 18 and 42, Xiong-1 in view of Tang discloses the method of claim 16 and apparatus of claim 40 as set forth above. Note that Xiong-1 further discloses (Paragraphs 46-47 and 56-58).
RE claims 19 and 43, Xiong-1 in view of Tang discloses the method of claim 18 and apparatus of claim 42 as set forth above. Note that Xiong-1 further discloses determining a starting symbol period for the UE to transmit a repetition of an SR, the starting symbol period being based at least in part on an SR repetition number and an SR repetition periodicity, wherein the SR repetition parameter is indicative of the starting symbol period (Paragraphs 46-47 and 56-58).
RE claims 21 and 45, Xiong-1 in view of Tang discloses the method of claim 16 and apparatus of claim 40 as set forth above. Note that Xiong-1 further discloses configuring an SR resource allocation for the UE to transmit a repetition of an SR, wherein the SR repetition parameter is indicative of the SR resource allocation (Paragraphs 46-47 and 56-58).
Claims 11-12 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-1 in view of Tang and further in view of Webb et al. (US 2016/0227560, Webb hereafter).
RE claims 11 and 35, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Xiong-1 in view of Tang does not explicitly disclose wherein transmitting the repetition of the SR comprises: transmitting the SR during an SR response window until a maximum number of SR repetitions is satisfied.
However, Webb teaches wherein transmitting the repetition of the SR comprises: transmitting the SR during an SR response window until a maximum number of SR repetitions is satisfied (Paragraph 55, a timer is used by the UE to wait for a response. If none is received the resource request message is repeated. This continues until a grant is received or a maximum number of repetitions is reached.).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Webb to the method and apparatus of Xiong-1 in view of Tang, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Although Xiong-1 suggests at paragraph 21 that a repetition is performed ‘n’ times. Webb more clearly teaches both that the known behavior of an SR repetition is to repeat until this limit is reached or a grant is received from the eNB.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 12 and 36, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Xiong-1 in view of Tang does not explicitly disclose wherein transmitting the repetition of the SR comprises: transmitting the SR during an SR response window until a resource grant is received from the base station
However, Webb teaches wherein transmitting the repetition of the SR comprises: transmitting the SR during an SR response window until a resource grant is received from the base station (Paragraph 55, a timer is used by the UE to wait for a response. If none is received the resource request message is repeated. This continues until a grant is received or a maximum number of repetitions is reached.).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Webb to the method and apparatus of Xiong-1 in view of Tang, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Although Xiong-1 suggests at paragraph 21 that a repetition is performed ‘n’ times. Webb more clearly teaches both that the known behavior of an SR repetition is to repeat until this limit is reached or a grant is received from the eNB.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 14 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-1 in view of Tang and further in view of Eriksson et al. (US 2012/0033628, Eriksson hereafter).
RE claim 14 and 38, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Xiong-1 in view of Tang does not explicitly disclose identifying a collision between a transmission of a feedback message and the repetition of the SR; determining a priority of the feedback message and a priority of the 
However, Eriksson teaches identifying a collision between a transmission of a feedback message and the repetition of the SR; determining a priority of the feedback message and a priority of the repetition of the SR; and transmitting the feedback message, or the repetition of the SR, or both, based at least in part on the priority of the feedback message and the priority of the repetition of the SR (Paragraphs 8 and 9 teaches a known solution to a problem wherein a collision occurs between a scheduling request and a channel feedback information report. The scheduling request is prioritized over the feedback and the feedback is dropped).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Eriksson to the method and apparatus of Xiong-1 in view of Tang, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 15, 22, 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-1 in view of Tang and further in view of Hwang et al. (US 2019/0223190 based upon provisional 62/523243, Hwang hereafter).
RE claims 15 and 39, Xiong-1 in view of Tang discloses the method of claim 1 and apparatus of claim 25 as set forth above. Xiong-1 in view of Tang does not explicitly disclose wherein the repetition of the SR is transmitted as part of ultra-reliable low latency communications (URLLC)
However, Hwang teaches wherein the repetition of the SR is transmitted as part of ultra-reliable low latency communications (URLLC) (Paragraph 190, which supported by at least page 20, paragraph 5 of the provisional, teaches that for the purposes of improving SR reliability, a UE/NB-IOT device may be configured to repeatedly transmit a scheduling request. Paragraph 138 further teaches use in URLLC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Xiong-1 in view of Tang with the teachings of Hwang in order to improve SR reliability.
RE claims 22 and 46, Xiong-1 in view of Tang discloses the method of claim 16 and apparatus of claim 40 as set forth above. Xiong-1 in view of Tang does not explicitly disclose wherein the SR repetition configuration is also based at least in part on a reliability requirement of the UE, or a location of the UE, or any combination thereof.
However, Hwang teaches wherein the SR repetition configuration is also based at least in part on a reliability requirement of the UE, or a location of the UE, or any combination thereof (Paragraph 190, which supported by at least page 20, paragraph 5 of the provisional, teaches that for the purposes of improving SR reliability, a UE/NB-IOT device may be configured to repeatedly transmit a scheduling request).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Xiong-1 in view of Tang with the teachings of Hwang in order to improve SR reliability.
Allowable Subject Matter
Claims 6-8, 20, 30-32 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 6, 20, 30 and 44, prior arts do not explicitly disclose, teach or suggest adjusting a transmission power for transmitting the repetition of the SR based on the power configuration transmitted within the SR repetition parameter.
RE claims 7-8 and 31-32, the claims depend upon claim 6 or claim 30 and are thereby allowable for at least the same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461